
	

113 HR 5259 IH: Investing for Tomorrow’s Schools Act of 2014
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5259
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Huffman introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To establish State infrastructure banks for education.
	
	
		1.Short titleThis Act may be cited as the Investing for Tomorrow’s Schools Act of 2014.
		2.State infrastructure bank pilot program
			(a)Establishment
				(1)Cooperative agreementsSubject to the provisions of this section, the Secretary of the Treasury, in consultation with the
			 Secretary of Education, may enter into cooperative agreements with States
			 for the establishment of State infrastructure banks and multistate
			 infrastructure banks for making loans—
					(A)to local educational agencies for building or repairing elementary or secondary schools which
			 provide free public education (as such terms are defined in section 14101
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 8801));
					(B)to public libraries for building or repairing library facilities;
					(C)to eligible charter school entities for use for the objective described in section 5224(2) of such
			 Act (20 U.S.C. 7223c(2)) consistent with subpart 2 of part B of title V of
			 such Act (20 U.S.C. 7223 et seq.); and
					(D)to community learning centers to connect and improve broadband services.
					(2)Interstate compactsCongress grants consent to two or more of the States, entering into a cooperative agreement under
			 paragraph (1) with the Secretary of the Treasury for the establishment of
			 a multistate infrastructure bank, to enter into an interstate compact
			 establishing such bank in accordance with this section.
				(b)FundingThe Secretary of the Treasury, in consultation with the Secretary of Education, shall make grants
			 to State infrastructure banks and multistate infrastructure banks in a
			 State in a cooperative agreement under subsection (a)(1) to provide
			 initial capital for loans provided under this section. Each bank shall
			 apply repayments of principal and interest on loans to the making of
			 additional loans. The Secretary shall take final action on an application
			 for a grant under this subsection within 90 days of the date of the
			 submission of such application.
			(c)Infrastructure bank requirementsIn order to establish an infrastructure bank under this section, each State establishing the bank
			 shall—
				(1)contribute, at a minimum, in each account of the bank from non-Federal sources an amount equal to
			 25 percent of the amount of each capitalization grant made to the State
			 and contributed to the bank under subsection (b);
				(2)identify an operating entity of the State as recipient of the grant if the entity has the capacity
			 to manage loan funds and issue debt instruments of the State for purposes
			 of leveraging the funds;
				(3)allow such funds to be used as reserve for debt issued by the State so long as proceeds are
			 deposited in the fund for loan purposes;
				(4)ensure that investment income generated by funds contributed to an account of the bank will be—
					(A)credited to the account;
					(B)available for use in providing loans to projects eligible for assistance from the account; and
					(C)invested in United States Treasury securities, bank deposits, or such other financing instruments
			 as the Secretary may approve to earn interest to enhance the leveraging of
			 projects assisted by the bank;
					(5)ensure that any loan from the bank to an eligible charter school entity, local educational agency,
			 public library, or community learning center will bear interest at or
			 below the lowest interest rates being offered for bonds the income from
			 which is exempt from Federal taxation, as determined by the State, to make
			 the project that is the subject of the loan feasible;
				(6)ensure that repayment of any loan from the bank to an eligible charter school entity, local
			 educational agency, public library, or community learning center will
			 commence not later than 1 year after the project has been completed;
				(7)ensure that the term for repaying any loan to an eligible charter school entity, local educational
			 agency, public library, or community learning center will not exceed 30
			 years after the date of the first payment on the loan under paragraph (5);
				(8)ensure that the funds loaned annually that are used under subsection (a)(1)(C) are limited to a
			 percentage of the total funds loaned that does not exceed the percentage
			 of elementary and secondary school students in the State enrolled in
			 charter schools during the most recent school year for which enrollment
			 data are available;
				(9)ensure that the funds loaned annually under subsection (a)(1)(D) are used exclusively to connect
			 and improve broadband services; and
				(10)require the bank to make an annual report to the Secretary on its status and make such other
			 reports as the Secretary may require by guidelines.
				(d)Forms of assistance from infrastructure banks
				(1)In generalAn infrastructure bank established under this section may make loans in an amount equal to all or
			 part of the cost of carrying out a project eligible for assistance under
			 this section.
				(2)Applications for loansAn application to an infrastructure bank for a loan shall include—
					(A)in the case of a renovation project, a description of each architectural, civil, structural,
			 mechanical, or electrical deficiency to be corrected with funds under a
			 loan and the priorities to be applied;
					(B)a description of the criteria used by the applicant to determine the type of corrective action
			 necessary for the renovation of a facility;
					(C)a description of improvements to be made and a cost estimate for the improvements;
					(D)a description of how work undertaken with the loan will promote the conservation of energy, water,
			 or waste; and
					(E)such other information as the infrastructure bank may require.An infrastructure bank shall take final action on a completed application submitted to it within 90
			 days after the date of its submission.(3)Criteria for loansIn considering applications for a loan to an eligible charter school entity, local educational
			 agency, public library, or community learning center, an infrastructure
			 bank shall consider—
					(A)the extent to which the eligible charter school entity, local educational agency, public library,
			 or community learning center involved lacks the fiscal capacity, including
			 the ability to raise funds through the full use of such agency’s bonding
			 capacity and otherwise, to undertake the project for which the loan would
			 be used without the loan;
					(B)in the case of a local educational agency, the threat that the condition of the physical plant in
			 the project poses to the safety and well-being of students;
					(C)the demonstrated need for the construction, reconstruction, or renovation based on the condition of
			 the facility in the project;
					(D)the age of such facility; and
					(E)demonstrated need to connect and improve broadband services in the local community.
					(e)Qualifying projects
				(1)In generalSubject to subsection (a)(1), a project is eligible for a loan from an infrastructure bank if it is
			 a project that consists of—
					(A)the construction of new elementary or secondary schools to meet the needs imposed by enrollment
			 growth;
					(B)the repair, rebuilding, or upgrading of classrooms or structures related to academic learning,
			 including the repair of leaking roofs, crumbling walls, inadequate
			 plumbing, poor ventilation equipment, and inadequate heating or light
			 equipment;
					(C)an activity to increase physical safety at the educational facility involved;
					(D)an activity to enhance the educational facility involved to provide access for students, teachers,
			 and other individuals with disabilities;
					(E)an activity to address environmental or health hazards at the educational facility involved, such
			 as poor ventilation, indoor air quality, or lighting;
					(F)the provision of basic infrastructure that facilitates educational technology, such as
			 communications outlets, electrical systems, power outlets, or a
			 communication closet;
					(G)work that will bring an educational facility into conformity with the requirements of—
						(i)environmental protection or health and safety programs mandated by Federal, State, or local law if
			 such requirements were not in effect when the facility was initially
			 constructed; and
						(ii)hazardous waste disposal, treatment, and storage requirements mandated by the Resource Conservation
			 and Recovery Act of 1976 or similar State laws;
						(H)work that will enable efficient use of available energy resources;
					(I)work that will reduce reliance on fossil fuels and expand use of solar power, wind power, and other
			 renewable energy resources;
					(J)work to detect, remove, or otherwise contain asbestos hazards in educational facilities;
					(K)work to construct new public library facilities or repair or upgrade existing public library
			 facilities;
					(L)work to connect entities described in subsection (a)(1) to broadband services, and to improve such
			 connections for such entities; or
					(M)measures designed to reduce or eliminate human exposure to classroom noise and environmental noise
			 pollution.
					(2)Davis-baconThe wage requirements of the Act of March 3, 1931 (referred to as the Davis-Bacon Act, 40 U.S.C. 276a et seq.) shall apply with respect to individuals employed on the projects
			 described in paragraph (1).
				(3)Green practicesAn entity using a loan under this section to fund a new construction or renovation project
			 described in paragraph (1) shall ensure that the project is certified,
			 verified, or consistent with State laws, regulations, and any applicable
			 provisions of—
					(A)the LEED Green Building Rating System;
					(B)Living Building Challenge;
					(C)the CHPS green building rating program developed by the Collaborative for High Performance Schools;
			 or
					(D)a program that—
						(i)has equivalent or more stringent standards;
						(ii)is adopted by the State or another jurisdiction with authority over the entity; and
						(iii)includes a verifiable method to demonstrate compliance with such program.
						(f)SupplementationAny loan made by an infrastructure bank shall be used to supplement and not supplant other Federal,
			 State, and local funds available.
			(g)Limitation on repaymentsNotwithstanding any other provision of law, the repayment of a loan from an infrastructure bank
			 under this section may not be credited towards the non-Federal share of
			 the cost of any project.
			(h)Secretarial requirementsIn administering this section, the Secretary of the Treasury shall specify procedures and
			 guidelines for establishing, operating, and providing assistance from an
			 infrastructure bank.
			(i)United States not obligatedThe contribution of Federal funds into an infrastructure bank established under this section shall
			 not be construed as a commitment, guarantee, or obligation on the part of
			 the United States to any third party, nor shall any third party have any
			 right against the United States for payment solely by virtue of the
			 contribution. Any security or debt financing instrument issued by the
			 infrastructure bank shall expressly state that the security or instrument
			 does not constitute a commitment, guarantee, or obligation of the United
			 States.
			(j)Management of Federal fundsSections 3335 and 6503 of title 31, United States Code, shall not apply to funds contributed under
			 this section.
			(k)Program administrationFor each of fiscal years 2015 through 2019, a State may expend not to exceed 2 percent of the
			 Federal funds contributed to an infrastructure bank established by the
			 State under this section to pay the reasonable costs of administering the
			 bank.
			(l)Secretarial reviewThe Secretary of the Treasury shall review the financial condition of each infrastructure bank
			 established under this section and transmit to Congress a report on the
			 results of such review not later than 90 days after the completion of the
			 review.
			(m)Authorization of appropriationsFor grants to States for the initial capitalization of infrastructure banks there are authorized to
			 be appropriated $500,000,000 for fiscal year 2015 and for each of the 4
			 succeeding fiscal years.
			3.DefinitionsFor purposes of this Act:
			(1)Community learning centerThe term community learning center has the meaning given such term in section 4201(b)(1) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7171(b)(1)).
			(2)Eligible charter school entityThe term eligible charter school entity means—
				(A)a charter school (as defined in section 5210 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7221i)); or
				(B)a developer (as so defined) that has applied to an authorized public chartering agency (as so
			 defined) to operate a charter school.
				(3)Local educational agency
				(A)The term local educational agency means a public board of education or other public authority legally constituted within a State for
			 either administrative control or direction of, or to perform a service
			 function for, public elementary or secondary schools in a city, county,
			 township, school district, or other political subdivision of a State, or
			 for such combination of school districts or counties as are recognized in
			 a State as an administrative agency for its public elementary or secondary
			 schools.
				(B)The term includes any other public institution or agency having administrative control and
			 direction of a public elementary or secondary school.
				(C)The term includes an elementary or secondary school funded by the Bureau of Indian Affairs but only
			 to the extent that such inclusion makes such school eligible for programs
			 for which specific eligibility is not provided to such school in another
			 provision of law and such school does not have a student population that
			 is smaller than the student population of the local educational agency
			 receiving assistance under this Act with the smallest student population,
			 except that such school shall not be subject to the jurisdiction of any
			 State educational agency other than the Bureau of Indian Affairs.
				(4)Outlying areaThe term outlying area means the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands,
			 the Republic of the Marshall Islands, the Federated States of Micronesia,
			 and the Republic of Palau.
			(5)Public libraryThe term public library means a library that serves free of charge all residents of a community, district, or region, and
			 receives its financial support in whole or in part from public funds. Such
			 term also includes a research library, which, for the purposes of this
			 sentence, means a library that—
				(A)makes its services available to the public free of charge;
				(B)has extensive collections of books, manuscripts, and other materials suitable for scholarly
			 research which are not available to the public through public libraries;
				(C)engages in the dissemination of humanistic knowledge through services to readers, fellowships,
			 educational and cultural programs, publication of significant research,
			 and other activities; and
				(D)is not an integral part of an institution of higher education.
				(6)StateThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, and each
			 of the outlying areas.
			
